Case 3:19-mj-00083-DJN Document 1 Filed 06/06/19 Page 1 of 2 PageID# 1



                   IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF VIRGINIA

                                    Richmond Division




UNITED STATES OF AMERICA,                                  CRIMINAL NO. 3:19mj   tlOmi ^^3
       V.



IAN A. WILLIAMS,

               Defendant



                              CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:


At all relevant times:


        1. The defendant,IAN A. WILLIAMS, was on Fort Lee, Virginia, in the Eastern

District of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and

is within the special territorial jurisdiction ofthe United States and this Court.



                                       COUNT ONE


                                  (Citation No. 7930610)

       On or about May 19, 2019, in the Eastern District of Virginia at Fort Lee, Virginia,

property administered by the Department of Defense, within the jurisdiction of this Court

and the special territorial jurisdiction ofthe United States, defendant, IAN A.

WILLIAMS,did knowingly and intentionally enter upon a military installation with the
 Case 3:19-mj-00083-DJN Document 1 Filed 06/06/19 Page 2 of 2 PageID# 2




purpose of violating Fort Lee Regulation 190-2; to wit: IAN A. WILLIAMS did willfully

possess and carry onto Fort Lee a handgun which he failed to declare and register with

the Provost Marshal's Office.

(In violation of Title 18, United States Code, Section 1382.)

                                     COUNT TWO


                                 (Citation No. 7930609)

       On or about May 19,2019, in the Eastern District of Virginia at Fort Lee,

Virginia, property administered by the Department of Defense, within the jurisdiction of

this Court and the special territorial jurisdiction ofthe United States, defendant,IAN A.

WILLIAMS,was found operating a motor vehicle on the highways of Virginia in excess

ofthe posted speed limit, to wit: 36 miles per hour in a posted 25 miles per hour zone.

(In violation of32 Code of Federal Regulations, Section 634.25(f), adopting the 1950

Code of Virginia, as amended. Section 46.2-874.)




                                                G.ZACHARY TERWILLIGER
                                                ACTING UNITED STATES ATTORNEY




                                          By:              /s/
                                                Gabrielle S. Heim
                                                Special Assistant United States Attorney
                                                United States Attorney's Office
                                                919 East Main Street, Suite 1900
                                                Richmond, VA 23219
                                                Phone:(804)765-1542
                                                Fax:(804)765-1950
                                                gabrielle.s.heim.mil@mail.mil
